Mr. Justice Morris
delivered the opinion of the Court:
In disposing of this case we might well, perhaps, adopt the excellent opinion filed in it by the learned justice who heard it in *382the court below. That opinion is thorough and elaborate, and satisfactorily disposes of all the questions raised by the record. It will be proper, however, to notice some of those questions and to state in our own way our views of the law which we think govern them.
In the ease of Anderson v. Reid, 14 App. D. C. 54, we held, after a full and careful review of all the authorities on the subject, that an occupant of land, who has entered upon it in the honest belief that it is his own and who has in good faith improved it, is not entitled, after having been evicted by the true and lawful owner, to claim an equitable lien for his improvements against such true and lawful owner. And if an occupant who improves in good faith is not entitled to such equitable lien, it is difficult to see how one who supplies him with money for the construction of the improvements can stand in any better position than he does. Fortunately, as we think, and in the interest of equity and justice, the rule stated-in the case of Anderson v. Reid has now, at least to some extent, been modified by the Code, in § 1003, of which something like the more equitable provision of the Homan civil law is introduced into our jurisprudence. But the present suit is not affected by this provision of the Code.
If an occupant in good faith was not entitled to an equitable lien for improvements, one acting in bad faith certainly is not so entitled; and it must be conceded, of course, that in the present instance'Bradshaw was an occupant in bad faith with the fullest possible notice of the right and claim of the appellee. Nor can it be supposed that the grantee of an occupant in bad faith can have any better right than his grantor had.
The contention on behalf of the appellant, however, is that, because Tfradshaw was in bad faith, and the appellees knew it, and yet failed to notify the appellant or rather the association in whose place the appellant now stands, therefore, they are responsible in this suit. But it is difficult for us to see wherein there was any legal duty imposed upon the appellees to warn the association against the consequences of its own improvident and inconsiderate action and the fraud perpetrated upon it by *383its own agents. The appellees aver that they had no actual knowledge of the association, or of the source from which Bradshaw derived the money for the improvements, until a year after that money had been advanced to Bradshaw and the improvements had been constructed; and this statement is not controverted. Indeed, actual knowledge of this fact, or of the connection of the association with the land in any manner is not claimed on behalf of the appellant. The claim is that the appellees had constructive notice from the record of the mortgage or deed of trust given by Bradshaw to the association, and therefore, that it was the duty of the appellees to seek out the association and to warn it that Bradshaw’s title was not good, and that they themselves had the title to the land.
This we must regard as a most extraordinary contention, and an unreasonable application of the doctrine of constructive notice. Constructive notice does not mean anything of this kind. One is not required to take notice of everything which is put upon the records of the land office, even concerning his own property. One who has acquired title is entitled to rest upon his rights; nothing afterwards put upon record, otherwise than by himself or by his procurement, can legally .affect those rights. One who deals with land is required to take notice of all conveyances on record at the time at which he deals with it; but it would be absurd to- hold that he is required to take notice of any and all documents that might be placed upon record afterwards by irresponsible persons with whom he has no connection.
Nor is the contention entitled to any greater consideration that the appellees in some way became liable to the association because the clerk of the court failed to make a certain index or a certain marginal memorandum as full as it might have been made. The appellees were not responsible for the manner in which the clerk kept that index. They had no control over it. Nor does it appear even to have been a record required by law to be kept by the clerk. The marginal memoranda at the head of the pages of the docket which contained the entries of their several suits were equally beyond their control. They or their attorney accomplished all that was required of them *384when they delivered their papers to the clerk, and those papers were filed, and a memorandum of the filing was entered by the-clerk in the docket. The marginal references were matters wholly extraneous, and competent examiners of title could scarcely be content to rely upon them without examination of the papers filed.
It is true that it has been held that, when a document such as a deed is required to be recorded, and the record in law takes the place of the original document, and the recorder fails to transcribe the document correctly, so that one who afterwards deals with the property is misled by the recitals in the record, the parties in interest are bound by the record rather than by the original deed (Frost v. Beekman, 1 Johns. Ch. 288). But no such case is presented here. There is no record of a declaration or amended declaration other than its filing. The original paper itself becomes the record and speaks for itself; and he who would accurately know its contents must have recourse to the document itself, and not rely upon any marginal note.
We are unable to find any ground in the record to justify the intervention of a court of equity in favor of the appellant. The association, for which he sues, appears to have been the victim of its own improvidence and of gross fraud perpetrated upon it by its own agents and those with whom it dealt, without connivance, concurrence, or knowledge of any kind on the part of the appellees, whose conduct throughout appears to have been fair and reasonable, and whose pending ejectment suits gave the fullest possible notice to all the world of their claims in the premises.
We are of opinion that the decree of the Supreme Court of the District of Columbia should be affirmed, with costs. And it is so ordered. Affirmed.